Evans, J.,
delivered the opinion of the Court.
The presiding Judge was satisfied with the sufficiency of the evidence that the money arising from the notes in Mr. Wright’s hands for collection, were appropriated to pay the debt due to Barnett, and this Court is well satisfied with his conclusion. If Mr. Wright had been the attorney of Crockett alone, what passed between them might be a mere direction of Crockett to *48his agent, as to application of the money, which would be revocable. But Mr. Wright was the attorney of Barnett also, and the appropriation was made to him in that capacity. It was therefore not a direction merely, but an actual appropriation of the fund, or a verbal assignment which placed it beyond the subsequent control of Crockett, and which lie could not revoke by his assignment to the plaintiff.
The motion is therefore dismissed.